Filed 12/6/18 by Clerk of Supreme Court
                       IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                  2018 ND 250


In the Interest of D.V.A.
        ----------
Julie Lawyer, Assistant State’s Attorney,                Petitioner and Appellee

      v.

D.V.A.,                                               Respondent and Appellant


                                  No. 20180166


       Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Sonna M. Anderson, Judge.

      AFFIRMED.

      Per Curiam.

       Ryan A. Keefe (on brief), Assistant State’s Attorney, Bismarck, ND, for
petitioner and appellee.

      Kent M. Morrow (on brief), Bismarck, ND, for respondent and appellant.
                                Interest of D.V.A.
                                   No. 20180166


       Per Curiam.
[¶1]   D.V.A. appeals from a district court order denying his petition for discharge
from treatment and finding he remains a sexually dangerous individual. D.V.A.
argues the district court erred in denying his application for discharge because the
order is not supported by sufficient evidence that he would likely engage in further
acts of sexually predatory conduct placing others in danger under N.D.C.C. §
25-03.3-01(9). The district court’s findings of fact and order are supported by clear
and convincing evidence, and we summarily affirm under N.D.R.App.P. 35.1(a)(2).
[¶2]   Gerald W. VandeWalle, C.J.
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen
       Jerod E. Tufte




                                         1